EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of September 2, 2022 has been ENTERED.
It is noted that claims 5-7 and 10 stand CANCELLED.
The drawings of July 22, 2020 are hereby accepted as FORMAL.
An attempt was made to contact attorney Aaron Grunberger by telephone just after 9:30 am eastern time on September 6, 2022 to inform Applicant of the typographical error corrected below.  There was no answer to the call, and no voicemail message was left.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 3 of claim 8, delete “component-internal.”

Bridging lines 8-9 of claim 8, delete “component-internal.”

On line 11 of claim 8, delete “component-internal.”

In that the examiner’s amendment above merely corrects obvious typographical errors in the claims, no authorization was sought from Applicant.  As evidence, please note page 4 of the amendment of September 2, 2022 (i.e., the first page of the remarks) at the second full paragraph, which indicates plainly that the text, “component-internal” is deleted from all of the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 8-9, and 10-11 are allowable over the prior art of record due to the amendment of September 2, 2022 and due to the remarks with that amendment, which remarks are taken as being persuasive.  Please, also, note section 6 above.
All rejections and objections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/BERNARR E GREGORY/Primary Examiner, Art Unit 3648